DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in this application. Claims 11 is withdrawn. Claims 1-10 and 12-20 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2018/071980 filed on 08/14/2018, which claims priority from the foreign application #EP17189528.7 filed on 09/06/2017. It is noted that the Applicant provided a certified copy of the foreign priority application which is in a foreign language. A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file (MPEP 2304.01(c)).

Information Disclosure Statement
The information disclosure statement from 02/05/2020 and 02/14/2020 have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (consisting of claims 1-10 and 12-20) in the reply filed on 11/08/2021 is acknowledged.
11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2021. 

Claim Objections
Claims 3-4, 13 and 16-17 are objected to because of the following informalities:  
In claim 3, there needs to be a comma “,” after “The composition according to Claim 1”. 
Claim 10 is objected to for ending with a comma “,” instead of a period “.”.  Appropriate correction is required. 
In claims 4 and 16, “imidazolinium” needs to say “imidazolium”. 
In claim 13, the instant claim is dependent on a withdrawn claim. Applicant needs to incorporate the limitations of claim 11 into claim 13 to remove its dependency on a withdrawn claim. 
In claim 17, “quatemized” mentioned twice needs to say “quaternized” in both instances. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8, 10, and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 4 is rejected for the indefiniteness that arises due to the usage of “selected from the group of”. Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Proper Markush grouping is introduced by “selected from the group consisting of A, B and C” or “wherein the material is A, B or C” (MPEP 2117 I). Instant claim language is neither of these and it’s unclear whether component A is limited to the group of options listed in the instant claim or open to possible other items. 
Claim 6-8, and 16-20 are also rejected due to the lack of clarity resulting from using “selected from the group of” or “selected from those of” which is described for claim 4 above.  
Claims 6-7 recite the limitation "the liquid ester quats" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Component A) in claim 1 does not recite liquid ester quats. It is unclear to what “the liquid ester quats” is being referred to due to the usage of “the”. 
Claim 10 recites the limitation of “composition comprises F) amphoteric surfactant” while presenting in claim 1 that the composition comprises items A-E.  There is no antecedent basis for “a composition comprising F).  There is insufficient antecedent basis for this limitation of the claim.  Applicant may consider amending to “the composition further comprises F) amphoteric surfactant” if it is intended to further add this to the original composition with items A-E.  
Claim 17 recite the limitations “the quatemized fatty acid ethanolamine ester salts and the quatemized fatty acid isopropanolamine ester salts” in lines 1-2. There is insufficient antecedent basis for these limitations in the claim. Component A) in claim 1 does not recite quatemized fatty acid ethanolamine ester salts or quatemized fatty acid isopropanolamine ester salts. It is unclear to what is being referred to due to the usage of “the”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verena Dahl et al (US 9138385 B2, date of patent: 09/22/2015) (Hereinafter Dahl).
	Regarding claims 1-2, Dahl teaches a microemulsion comprising Palmitamidopropyltrimonium
Chloride (A, non-silicone-containing quaternary ammonium compound), siloxane 2 and 5 (B, cosmetic oil), Polyglyceryl-3 Caprate (C, non-ionic surfactant), propylene glycol and dipropylene glycol (D, nonaqueous solvent) and water (E) (ME18, C23-24). Regarding component B, Dahl teaches that “In connection with the present invention, the term "component substantially forming the oil phase' is understood as meaning that the polysiloxane constitutes at least 50% by weight of the oil phase” (C4 lines 18-21), thus the siloxane products are interpreted as meeting the cosmetic oil limitation. 
	Regarding claims 3-5 and 14, Dahl teaches the ME18 microemulsion which comprises the A component at 3.6%, B component at 30%, C component at 11%, D component at 9% and E component at 36.4% by weight (ME18, C23-24). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). 

	Regarding claim 9, Dahl teaches the ME18 microemulsion wherein the D component is propylene glycol (polyol). 
	Regarding claim 10, Dahl teaches that the ME18 microemulsion also comprises Cocoamidopropyl Betaine (amphoteric surfactant) (ME18, C23-24). 
	Regarding claim 12, Dahl teaches that the ME18 microemulsion is used as a shampoo formulation (table 3, C27) which is a care and cleaning formulation. 
	Regarding claim 13, Dahl teaches ME18 microemulsion discussed above in a shampoo formulation where water is added (table 3, C27). This is interpreted to be “providing a composition according to Claim 1” and “mixing the composition with an aqueous phase” which are the process steps of instant claim 11, which are met by Dahl.  See Product-by-Process in MPEP 2113. 

Claims 1-2, 4, 8-10, 12-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edith von Aspern et al (US 9248087 B2, date of patent: 02/02/2016) (Hereinafter Aspern). 
Regarding claim 1, Aspern teaches a composition comprising cetrimonium chloride (meets component A), hydrogenated castor oil (meets component B), Polyglyceryl-4 Caprylate/Caprate (meets component C), glycerol (meets component D) and water (meets component E) (E1, C35). 
	Regarding claim 2, Aspern meets the microemulsion limitation absent evidence of the contrary. The above composition is interpreted as an emulsion (water and oil combined). The instant specification doesn’t provide a definition for “emulsion” but it recites “Microemulsions preferred in accordance with the invention have a domain size of the disperse phase of less than 1000 nm, especially less than 500 nm” (page 5 of the instant specification). Aspern doesn’t disclose a size range for a domain size of the 
Regarding claim 4, Aspern teaches other embodiments that comprise esterquats. K1-K11 (C36 lines 19-46) teaches compositions comprising Armocare VGH70. Aspern specification provides the evidence that this compound is an esterquat. Aspern teaches “The esterquats having the commercial names Armocare® VGH-70…” (C6 lines 34-35). Other components of these compositions meet the other limitations of instant claim 1. Aspern teaches perfume oils (cosmetic oil), Polyglyceryl-6 Caprylate/Caprate (non-ionic surfactant) (C36 lines 19-46) as well as cetylstearyl alcohol (solvent) to be added for hair treatment (C36 lines 51-52). 
Regarding claim 8, Polyglyceryl-4 Caprate (C, non-ionic surfactant) of E1 recited above, structurally meets all of the limitations of the instant claim (n=4, R7= H, R8= H, R9= C10, linear, saturated, one hydroxyl group).
Regarding claim 9, Aspern teaches glycerol (polyol) as discussed above. 
Regarding claim 10, Aspern teaches polyquartenium compounds (10 and 77) (amphoteric surfactants) (E1, C35). 
Regarding claim 12, Aspern’s invention above is applied to hair (C34 lines 60-67) which is interpreted as a care and cleaning formulation. Aspern abstract recites “Hair treatment agents include as care-providing substances”. 
Regarding claim 13, the instant claim is a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 
Regarding claim 17, the chemical name for trade name Armocare VGH70 is Dipalmitoylethyl Dimonium Chloride which comprises ethanolamine and fatty acids. 
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 4, 6 and 15-17 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Verena Dahl et al (US 9138385 B2, date of patent: 09/22/2015) (Hereinafter Dahl), evidenced by Abhijeet Kumar et al (Spreading and Imbibition of Vesicle Dispersion Droplets on Porous Substrates, Colloids Interfaces 2019, 3, 53) (Hereinafter Kumar). 
Regarding claim 1, Dahl teaches as discussed above. 
Regarding claims 4, 6 and 16-17 Dahl teaches, a liquid REWOQUAT® WE 18 (trade name of Evonik Goldschmidt GmbH, triethanolamine-based esterquat) to be used in its formulations. Evidentiary reference Kumar provides the evidence that REWOQUAT® WE 18 also comprises fatty acids (figure 4a). The structure is being provided below for convenience:

    PNG
    media_image1.png
    111
    253
    media_image1.png
    Greyscale


	Regarding claim 15, Dahl teaches concentrations for components B, D and E as discussed above. For component A of the instant invention, Dahl teaches cetrimonium chloride at 9.18% (ME1), 10.23% (ME2) and 5.68% (ME3) by weight (C21). For component C of the instant invention, Dahl teaches component “B) a nonionic Surfactant” (claim 1) in an amount of from 3% by weight to 30% by weight (claim 9). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I). 
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Dahl and achieve the instant invention. Even though Dahl doesn’t disclose specific embodiments that meet all of the limitations of the dependent claims recited above, the claims and combination of different embodiments meet all of the instant limitations. Thus, one . 

Claim 20 in addition to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Edith von Aspern et al (US 9248087 B2, date of patent: 02/02/2016) (Hereinafter Aspern).
Regarding claim 1, Aspern teaches as discussed above. 
Regarding claim 20, Aspern teaches non-ionic surfactant that meet all of the structural limitations of the instant claim such as Polyglyceryl-4 Tristearate and Polyglyceryl-10 Tristearate (claim 11). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Aspern and achieve the instant invention. Even though Aspern embodiments disclose other non-ionic surfactants such as Polyglyceryl-4 Caprate, claim 11 of Aspern provides the necessary teachings for one to incorporate Polyglyceryl-4 Tristearate or Polyglyceryl-10 Tristearate or their related compounds having a glycerol/polyglycerol backbone and fatty acid side chains into the composition. 

Claims 7 and 18-19 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Verena Dahl et al (US 9138385 B2, date of patent: 09/22/2015) (Hereinafter Dahl) and Peter Schwab et al (US 20160081907 A1, publication date: 03/24/2016) (Hereinafter Schwab). 
Regarding claim 1, Dahl teaches as discussed above. 
Regarding claims 7 and 18-19, Dahl teaches REWOQUAT® WE 18 which is discussed above. This compound meets all of the structural limitations provided in the instant claims except the R2 component.

It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Dahl and Schwab and achieve the instant invention. Schwab provides many motivations to use its esterquat. Schwab teaches “A further advantage of the present invention is that the shine of the treated keratin fibres is increased. A further advantage of the present invention is that the compounds used develop a good effect even in small use amounts. It is a further advantage that the compounds used have little impact from an ecological point of view. It is a further advantage that the formulations according to the invention exhibit an improved conditioning effect on keratin fibres with longer rinse-off times than quaternary ester compounds known hitherto. A further advantage of the present invention is that ester quats have increased hydrolysis stability in the formulation.” (para 11-15). Other advantages are listed in para 16-22. Thus, one would be motivated to incorporate the teachings of Schwab into the teachings of Dahl with a reasonable expectation of successfully achieving a composition with superior and more beneficial features. 

Claims 7 and 18-19 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Edith von Aspern et al (US 9248087 B2, date of patent: 02/02/2016) (Hereinafter Aspern) and Peter Schwab et al (US 20160081907 A1, publication date: 03/24/2016) (Hereinafter Schwab). 
Regarding claim 1, Aspern teaches as discussed above. 
Regarding claims 7 and 18-19, Aspern teaches esterquats as discussed above but doesn’t specifically teach an esterquat that meets the structural limitations of the instant claims. 

It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Dahl and Schwab and achieve the instant invention. Schwab provides many motivations to use its esterquat. Schwab teaches “A further advantage of the present invention is that the shine of the treated keratin fibres is increased. A further advantage of the present invention is that the compounds used develop a good effect even in small use amounts. It is a further advantage that the compounds used have little impact from an ecological point of view. It is a further advantage that the formulations according to the invention exhibit an improved conditioning effect on keratin fibres with longer rinse-off times than quaternary ester compounds known hitherto. A further advantage of the present invention is that ester quats have increased hydrolysis stability in the formulation.” (para 11-15). Other advantages are listed in para 16-22. Thus, one would be motivated to incorporate the teachings of Schwab into the teachings of Dahl with a reasonable expectation of successfully achieving a composition with superior and more beneficial features. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 12-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 19-20, 31 and 34-35 of copending Application No. 
Instant claims 1-2 and 12 are obviated by claim 16 of the reference application. 
Instant claims 3, and 14-15 are obviated by claim 17 of the reference application.
Instant claim 4 is obviated by claim 20 of the reference application.
Instant claim 5 is obviated by claim 19 of the reference application.
Instant claim 6 is obviated by claim 34 of the reference application.  
Instant claims 7 and 18-19 are obviated by claim 17 of the reference application. 
Instant claim 13 is obviated by claims 16 and 31 of the reference application.
Instant claim 17 is obviated by claim 35 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. The reference application claims meet all of the limitations of the instant claims. Regarding the concentration limitations, the reference application teaches overlapping concentrations with the instant claim concentrations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Thus, one would achieve the instant invention with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 6, 8-10, 12, 13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 9801797B2 (Hereinafter ‘797) in view of Edith von Aspern et al (US 9248087 B2, date of patent: 02/02/2016) (Hereinafter Aspern).

Instant claims 4, 6 and 16-19 are obviated by claim 1 of ‘797.
Instant claims 8-10, 12, 13 and 20 are obviated by claims 1 and 12 of ‘797 in view of Aspern. How Aspern meets the limitations of these claims are discussed above. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of ‘797 and the teachings of Aspern and achieve the instant invention. Aspern’s invention “decrease the side-effects of environmentally related influences and of oxidative as well as surfactant hair treatments, preferably already during the oxidative or surfactant hair treatment but also after the oxidative or surfactant hair treatment, without degrading the efficiency of oxidative or Surfactant cosmetic Substance, in particular with regard to color intensity, color fidelity, lightening performance and/or waving effect, and to prevent grease re-absorption by the keratinic fibers and increased formation of scalp dandruff” (C1 lines 31-41). Since ‘797 claims are concerned with treating keratin fibers (claim 13), one would be motivated to incorporate the teachings Aspern into the claims of ‘797 with a reasonable expectation of successfully achieving a superior hair product. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A./               Examiner, Art Unit 1613   

/MARK V STEVENS/               Primary Examiner, Art Unit 1613